Case: 21-20636      Document: 00516497906         Page: 1     Date Filed: 10/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 5, 2022
                                  No. 21-20636
                                                                           Lyle W. Cayce
                                Summary Calendar
                                                                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Bernard Robinson,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CR-303-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Bernard Robinson has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Robinson has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20636     Document: 00516497906         Page: 2   Date Filed: 10/05/2022




                                  No. 21-20636


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                       2